Citation Nr: 1117734	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  11-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1965 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that granted service connection and an initial noncompensable rating for bilateral hearing loss.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The matters of entitlement to service connection for tinnitus and disability exhibited by pinkish ears are raised by the record (notably during the Veteran's recent Board hearing), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss.  He testified that he experienced difficulty hearing with background noise and had ear pain and redness that he associated with his hearing disability (see hearing transcript at page 5).  

The record reflects that the Veteran last underwent VA audiology examination in conjunction with his claim in April 2010.  He testified that he believed his hearing had worsened since that examination (Id. at 8).  In support of his claim, the Veteran submitted a private audiogram performed in December 2010 that appears to reflect some loss of hearing acuity.  Given his statements of worsening disability, the Board believes that the Veteran should be afforded a new VA examination determine the current severity and all manifestations of his service-connected bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Further, here, the Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  The Board is precluded from assigning an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

However, in the February 2011 supplemental statement of the case (SSOC), the RO declined to refer this case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of the Veteran's claim on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b).  But, because there is medical and lay evidence of record to indicate that the Veteran's service-connected bilateral hearing loss has significant effects on his occupation, his case must be referred to this authority for special consideration under 38 C.F.R. § 3.321(b).  Notably, in April 2010, the VA examiner said that the Veteran's hearing loss had "significant effects" on his occupation and the disability's impact on occupational activities was "hearing difficulty".  The Veteran has testified to having difficulty hearing in groups (and, evidently, meetings) when there is background noise.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

As well, the Veteran testified that he had not worked since April 2009, and was in receipt of Social Security Administration (SSA) benefits (Id. at 10).  It is unclear if he receives SSA age-related or disability benefits.  Efforts should be made to clarify the nature of his SSA benefits and to obtain the administrative decision and all records considered in the award of SSA disability benefits.  See e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Recent VA medical records from the VA medical centers (VAMCs) in Phoenix and Prescott, Arizona, and the Cottonwood Community Based Outpatient Clinic (CBOC) should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Phoenix and Prescott and the Cottonwood CBOC, for the period from January 2010 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Contact the SSA and request copies of the administrative decision and all medical records considered in any claim submitted by the Veteran for SSA disability benefits (and any subsequent disability determination evaluations).  All records obtained should be associated with the claims files.  If these records are not available, certification of such should be placed in the record, and the Veteran and his representative should be informed in writing.

3. After completion of the above development, schedule the Veteran for a VA audiology examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including audiometric testing, and all clinical findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral hearing loss.  The VA examiner should further comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

4. After the above has been completed, refer the Veteran's claim to the Director of Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) for consideration of whether this benefit is warranted on an extra-schedular basis.  Either the Under Secretary or the Director must review the evidence of record to determine whether the Veteran's service-connected bilateral hearing loss has created marked interference with employment or frequent periods of hospitalization warranting an extra- schedular rating.  A review of the claims folder is required.

5. Upon completion of the above, the RO should readjudicate the claim of entitlement to an initial compensable rating for bilateral hearing loss, to include extraschedular consideration.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


